Citation Nr: 1117087	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  03-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of cerebrovascular accidents, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied higher ratings for service-connected hypertension and residuals of cerebrovascular accidents (CVAs).  

The case was most recently before the Board in May 2010.  At that time, the Board remanded the claims for additional development and to comply with previous remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.

2.  The Veteran's service-connected CVAs as likely as not result in residual subjective headaches; other residuals such as decreased sensation or vision problems have not been shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for a rating in excess of 10 percent for residuals of a cerebral vascular accident have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8009, 8046, 9305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through March 2005 and October 2006 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims for increase.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The October 2006 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in December 2010, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2005 and October 2006 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of the rating issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Danville and Hines Illinois, and Iowa City, Iowa.  Records from multiple private treatment providers identified by the Veteran have been obtained.  The Veteran's records from other Federal sources, including the Social Security Administration (SSA) and the United States Postal Service (USPS) were also requested and obtained.  Additionally, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are also of record.  The examination reports contain sufficient evidence by which to evaluate the Veteran's hypertension and CVA residuals in the context of the rating criteria.  Furthermore, the Veteran was afforded a hearing before the Board in March 2006, the transcript of which is of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran's claims for an increase for hypertension and CVA residuals were received in July 2003.

A. Hypertension

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 for "hypertensive vascular disease (hypertension and isolated systolic hypertension)."  That diagnostic code provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic Code 7101) (2010).

(During the pendency of the appeal, the diagnostic code regarding hypertension was amended.  71 Fed. Reg. 52457-60 (Sept. 6, 2006).  Effective October 6, 2006, a note was added after the rating criteria of Diagnostic Code 7101 concerning separate evaluations of hypertension and other heart diseases.  Because the Veteran is not service connected for any other heart disease, the change to the regulation is inapplicable to the appeal at hand.)

The evidence of record shows that the Veteran was diagnosed and treated for high blood pressure and hypertension in the 1980s during military service.  He has been treated with blood pressure medications since that time.

At his hearing, the Veteran testified that his medications (Diovan) had been increased to control his blood pressure.  He contended that a higher rating was warranted for hypertension on account of the increased medication.  The Veteran stated that he believed his blood pressure was 120/80 with use of medication.

A review of the evidence of record relevant to the rating period on appeal (since July 2002) does not show that the Veteran's hypertension has resulted in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The Veteran's blood pressure was taken at VA examinations in August 2007, February 2008, and October 2010.  In August 2007, the reading was 122/81.  The examiner stated the Veteran's blood pressure was reviewed for the previous two years and that it had been under control.  In February 2008, the blood pressure reading was 140/80.  In October 2010, the readings were 119/90, 131/90, 135/92, and 126/84.  Pursuant to the Board's previous remand request, the October 2010 examiner logged many of the Veteran's blood pressure previous readings.  While the range of systolic and diastolic readings varied from year to year, at no time did an annual range approximate diastolic pressure of 110 or more or systolic pressure predominantly 200 or more.  In fact, according to the October 2010 examiner, the highest diastolic range was never more than 94 during the rating period and the highest systolic range was never more than 143 during the rating period.

During the rating period, blood pressure readings have been regularly documented in the VA treatment records as well as by some of the Veteran's private treatment providers.  The numerous blood pressure reading do not reflect that the Veteran's systolic pressure been noted predominantly 200 or more or that diastolic pressure has been predominantly 110 or more.  In fact, systolic pressure has generally ranged from 102 to 148, including during a stress test.  Most of the systolic readings have been toward the middle of that range.  The Veteran stated at his hearing that his systolic reading is 120 with medication.  Diastolic pressure has generally ranged from 60 to 98.  Most of the diastolic readings have been toward the middle of that range.  The Veteran stated at his hearing that his systolic reading is 80 with medication.

In the Veteran's case, since July 2002, there have been over 80 blood pressure readings of record relevant to the rating period on appeal.  It appears that these readings were made by trained clinicians and are probative as to the Veteran's predominant blood pressure. The current rating already contemplates the use of medication to control the disease.  Without sufficient evidence that the Veteran's hypertension has resulted in diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more, a rating in excess of 10 percent is not warranted for hypertension for any time during the rating period.  See 38 C.F.R. § 4.104 (Diagnostic Code 7101); Hart, 21 Vet. App. at 509-10.

B. CVA Residuals

The evidence shows that the Veteran had multiple cerebrovascular accidents as early as 2000 that were at least partially attributed to his service-connected hypertension.  He was awarded service connection for the residuals of the CVAs.  

The Veteran was initially awarded a 100 percent rating for the disability under Diagnostic Code 8009 for "hemorrhage of the brain vessels."  The rating criteria call for the vascular conditions to be rated as 100 percent disabling for 6 months under this diagnostic code.  See 38 C.F.R. § 4.124a (Diagnostic Code 8009) (2010).  The same rating applies to "embolism of the brain vessels" and "thrombosis of the brain vessels."  See 38 C.F.R. § 4.124a (Diagnostic Codes 8007, 8008).  The Veteran was awarded the 100 percent rating from November 2000 to May 2001.

Subsequently, the Veteran's CVA residuals were evaluated as 10 percent disabling.  Diagnostic Code 8009 notes that, following the 6-month 100 percent rating, the disability shall be rated thereafter based on residuals, with a minimum rating of 10 percent.  

The Veteran contends that his CVA residuals are more disabling than the 10 percent rating that is in effect.  At his hearing, the Veteran testified that the residual symptomatology consisted of memory problems, decreased motor skills, low energy, headaches, and decreased sensation on the right side.  He has also stated that there have been problems with his vision that may be related to the CVAs.

During the pendency of the claim, VA treatment records and examination reports showed that the Veteran has mental disability as a result of his CVAs.  The diagnosed disorders have included:  cognitive disorder, NOS (not otherwise specified), mood disorder, and major depressive disorder.  The mental disorders have consistently been felt to be secondary to the Veteran's CVAs by clinicians.  The symptoms include the Veteran's complaints of memory problems, decreased motor skills, and low energy.  

In February 2008, the RO granted service connection for the secondary mental disorder (characterized as mood disorder with depressive features).  A 50 percent rating was assigned effective October 31, 2006.  Additionally, at that time, a total disability rating was awarded based on individual unemployability.  In view of this award, any associated symptoms related to mental disability, including the Veteran's complaints of memory problems, decreased motor skills, and low energy, are contemplated by this separate service-connected disability.  Moreover, the 50 percent rating for mood disorder with depressive features is not part of an issue now on appeal.  The Veteran did not appeal that rating.  (In a January 2010 brief, the Veteran's representative stated that the evaluation of the mood disorder is not on appeal and that the 10 percent evaluation for CVA residuals is the issue that the Veteran is appealing.)  Therefore, the Board will not address the Veteran's mood disorder.

In regards to headaches, the Veteran asserts that he has headaches that are a residual of his CVAs, and particularly occur when he experiences stress.  A September 2003 VA treatment record listed a diagnosis of status post stroke, migraines.  Additionally, a February 2008 VA neurological examination indicated that the Veteran experiences intermittent headaches.  The examiner indicated that the headaches may be related to the CVAs or related to stress.

A note following Diagnostic Code 8009 states that it is required for the minimum ratings for residuals that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.

Here, the Veteran experiences headaches that are "not capable of objective verification."  However, this subjective residual will be accepted if it is consistent with the CVA residuals and not more likely attributable to other disease or no disease.  As the medical professionals referred to headaches when evaluating the Veteran's CVA residuals, it appears that headaches can be considered consistent with the disease in question.  Additionally, the evidence does not indicate that the Veteran's subjective headaches are more likely attributable to other disease or no disease.  The evidence is at least in equipoise.  When resolving reasonable doubt in favor of the Veteran, the Board finds that he as likely as not experiences headaches as a residual of his CVAs.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that an analogous diagnostic code for evaluating subjective headaches is Diagnostic Code 8046 for "cerebral arteriosclerosis."  Although cerebral arteriosclerosis has not been demonstrated, the diagnostic code provides guidance on evaluating purely subjective complaints such as headaches.  Such subjective symptoms will be evaluated as 10 percent disabling and no more under Diagnostic Code 9305 for "vascular dementia."  See 38 C.F.R. §§ 4.20, 4.124a (Diagnostic Code 8046).  Although Diagnostic Code 9305 is considered to be a mental disorder diagnostic code, the Veteran's headaches appear to be a manifestation distinct from his mood disorder.  Therefore, the Board concludes that the 10 percent rating currently in effect contemplates the subjective headaches as a residual of his service-connected CVAs.

With respect to decreased sensation, the Veteran asserts that he has decreased sensation on his right side that is a residual of his CVAs.  The medical evidence does not include a diagnosis of any peripheral nerve disease such as neuropathy.  A March 2004 private treatment record from Dr. C.R.G. indicates that the Veteran had a history of stroke in the past and that he denied any extremity weakness or sensory symptoms since then.   A July 2004 VA hypertension examination indicated that the Veteran had subjective decreased sensation over his face, but that it was not reproducible.  An August 2007 VA neurological examination revealed no weakness on one side compared to the other.  Additionally, strength was found to be 5/5.  At a February 2008 VA neurological examination, there was some decreased sensation, but it was on the left side.  The Veteran's right sided testing for strength, muscle tone, muscle bulk, grip, and sensation was normal.  Thus, this type of medical evidence is inconsistent with the Veteran's complaints of right-sided decreased sensation, which has not been shown by the clinical evidence.  In view of this evidence, the Board finds that the evidence does not establish that the Veteran has decreased sensation as a residual of his CVAs.  Therefore, the Board concludes a separate or higher rating based on decreased sensation is not warranted.

In regards to vision problems, the Veteran asserts that he has experienced episodes when he loses part of his vision, particularly on the left side, and then it returns.  The evidence does document that the Veteran has had field vision changes and that the vision problems may have been a residual of the Veteran's strokes.  However, these problems were documented at times prior to the relevant rating period, including in 2000.  An October 2002 VA treatment record indicates that the Veteran lost his left peripheral vision, "but it came back."  A March 2004 private treatment record from Dr. C.R.G. indicates that the Veteran had a history of stroke in the past and that he denied any visual symptoms since then.  At a July 2004 VA hypertension examination, the examiner noted that the Veteran had history of left field deficit, but there was no evidence of the problem at that time.  Since that time, none of the VA treatment records pertaining to the eyes reflect that the Veteran has the sort of vision problems that may have existed prior to the current rating period.  In view of this evidence, the Board finds that the evidence does not establish that the Veteran has vision problems as a residual of his CVAs, at least during the relevant rating period.  Therefore, the Board concludes a separate or higher rating for any vision problems is not warranted.  

In sum, the Veteran's CVA residuals include subjective headaches, which are contemplated by the currently assigned 10 percent rating.  Other residuals for which a separate or higher rating may be assigned have not been identified during the current rating period.  (As noted above, a mental disability has been service connected and assigned a separate 50 percent rating, which rating is not on appeal before the Board.  The reference to "other" CVA residuals not being shown means residuals other than the headaches or mental disability.)

C. Conclusion

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hypertension or CVA residual headache disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for hypertension must be denied.  Additional separate ratings or a rating in excess of the minimum 10 percent for residuals of CVAs must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any other separate rating or higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


      (CONTINUED ON NEXT PAGE)



ORDER

An increased rating for hypertension is denied.  

An increased rating for residuals of cerebrovascular accidents is denied.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


